Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                          No. 04-17-00593-CV

                                       Tabitha and Daniel JUREK,
                                                Appellants

                                                     v.

                                      Diane and Gerardo GARCIA,
                                               Appellees

                      From the 131st Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2017CI07662
                         Honorable Charles E. Montemayor, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Irene Rios, Justice

Delivered and Filed: December 13, 2017

DISMISSED

           On October 25, 2017, the trial court clerk notified this court that the clerk’s record was not

filed because appellant has failed to pay, or make arrangements to pay, the clerk’s fee for preparing

the record. Appellants are not entitled to appeal without paying the fee. We, therefore, ordered

appellants to provide written proof to this court by November 20, 2017, that either (1) the clerk’s

fee had been paid or arrangements had been made to pay the clerk’s fee; or (2) appellants are

entitled to appeal without paying the clerk’s fee. We warned that if appellants failed to respond

within the time provided, this appeal would be dismissed. See TEX. R. APP. P. 37.3(b) (allowing
                                                                                      04-17-00593-CV


dismissal of appeal if clerk’s record is not filed due to appellant’s fault); see also TEX. R. APP. P.

42.3(c) (allowing dismissal of appeal if appellant fails to comply with an order of this court).

Appellants failed to respond. Therefore, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); see

also TEX. R. APP. P. 42.3(c).

                                                  PER CURIAM




                                                 -2-